STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims  1-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art, Kienel    et al. "Multidimensional coherent pulse addition of ultrashort laser pulses", OPTICS LETTERS, Vol. 40, No. 4, pp. 522-525 (February 15, 2015), discloses (see Fig. 1 and p. 523, 1st  para.) an amplifier system for coherent combination of laser pulses comprising: a master seed source (front end) configured to output seed pulses, a pulse splitting stage (Division stage) configured to split one of the seed pulses into a pair of pulse sets of 4 time delayed pulses propagating along two different directions, two fiber amplifiers (PM-fiber amplifier 1 and PM-fiber amplifier 2) each configured to receive as input one of the pulse sets containing 4 pulses and produce amplified output pulses, and a combining stage  (combination stage) configured to receive the amplified output pulses and to coherently combine said amplified output pulses into a signal pulse.
However, neither Kienel et al. nor other prior art discloses or makes obvious, that it is the (same) splitting stage which is further configured to function as the combining stage to receive the amplified output pulses and to coherently combine said amplified output pulses into a signal pulse.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement filed on June 4, 2019 has been considered by the Examiner.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Tunnermann discloses an optical amplifier and pulse combiner for a pulse train.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645